Judgment and order reversed, and new trial ordered in Monroe Oounty Oourt, costs to abide event. Held (1), that the mortgage having been drawn by plaintiff’s agent in form to be executed by Patrick Donnelly as well as his wife, and it being for the benefit of the plaintiff, his acceptance of it is to be implied from the circumstances, there being no reason to question the good faith of the transaction. (2.) That the mortgage not having become due, and the property being in the possession of the mortgagor, the mortgagor had a leviable interest, which the defendant was justified in selling. (42 N. Y., 325.)